                                           Case 5:19-cv-01692-EJD Document 179 Filed 10/23/20 Page 1 of 3




                                   1

                                   2

                                   3

                                   4                                    UNITED STATES DISTRICT COURT

                                   5                                   NORTHERN DISTRICT OF CALIFORNIA

                                   6                                           SAN JOSE DIVISION

                                   7

                                   8       UNILOC USA, INC., et al.,                          Case No. 19-cv-01692-EJD (VKD)
                                                         Plaintiffs,
                                   9
                                                                                              ORDER RE DISCOVERY DISPUTE RE
                                                  v.                                          APPLE'S INTERROGATORY NO. 12
                                  10

                                  11       APPLE INC.,                                        Re: Dkt. No. 163
                                                         Defendant.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14           The parties ask the Court to resolve a dispute concerning plaintiffs Uniloc USA, Inc.,

                                  15   Uniloc Luxembourg S.A., and Uniloc 2017 LLC’s (collectively, “Uniloc”) response to defendant

                                  16   Apple Inc.’s (“Apple”) Interrogatory No. 12.1 Dkt. No. 163. The Court deems this matter suitable

                                  17   for resolution without a hearing. Civil L.R. 7-1(b).

                                  18           Apple’s Interrogatory No. 12 asks Uniloc to “[i]dentify all Persons having any financial or

                                  19   contingent interest in the Patent-in-Suit and/or this Case and describe in detail that interest and all

                                  20   Documents related thereto.” Dkt. No. 163-1 at ECF p. 5. Uniloc made no objections to this

                                  21   interrogatory and responded as follows:

                                  22                   Uniloc 2017 LLC owns the ’207 patent, and would receive the
                                                       proceeds of the judgment against Apple. The compensation of
                                  23                   litigation counsel may also be affected by the amount of the
                                                       judgment.
                                  24

                                  25   Dkt. No. 163-2 at ECF p. 3. Apple says this response is incomplete and inconsistent with

                                  26   representations Uniloc has made elsewhere, and it asks the Court to order Uniloc to provide an

                                  27
                                       1
                                  28    After filing a joint discovery dispute letter, the parties filed additional material without leave of
                                       Court. Dkt. Nos. 175, 176. The Court disregards these materials.
                                           Case 5:19-cv-01692-EJD Document 179 Filed 10/23/20 Page 2 of 3




                                   1   amended response. Dkt. No. 163 at 2-3. Uniloc says that Apple has misinterpreted its

                                   2   interrogatory response, and offers to amend the response to add the following text:

                                   3                  Uniloc 2017 is the only person/entity that has any financial or
                                                      contingent interest in the patent-in-suit. With the possible exception
                                   4                  of litigation counsel, Uniloc 2017 is the only person/entity that has
                                                      any financial or contingent interest in this case.
                                   5

                                   6   Dkt. No. 163 at 4. Uniloc otherwise does not respond to any of the arguments in Apple’s portion

                                   7   of the parties’ discovery dispute letter.

                                   8           The Court considers each of Apple’s complaints about Uniloc’s answer:

                                   9           1.     All persons having any financial or contingent interest in the patent-in-suit, and
                                                      detailed description of such interest
                                  10

                                  11           Apple argues that Uniloc’s response is incomplete because it identifies only the entity that

                                  12   owns the asserted patent and not those entities that have some other financial interest in the patent,
Northern District of California
 United States District Court




                                  13   such as the right to receive license fees or to benefit financially in some other way. Apple also

                                  14   complains that Uniloc’s answer is limited to Uniloc 2017 and says nothing about the other two

                                  15   plaintiffs.

                                  16           The Court agrees that Uniloc’s response is incomplete. Uniloc must amend its response to

                                  17   identify each person or entity that has a financial or contingent interest2 in the asserted patent.

                                  18   Such interest is not limited to an ownership interest, but includes any interest that entitles the

                                  19   person or entity to obtain money or other financial benefit from the patent. Uniloc must provide a

                                  20   description of each such interest.

                                  21           2.     All persons having any financial or contingent interest in this Case, and detailed
                                                      description of such interest
                                  22

                                  23           Apple argues that Uniloc’s response is incomplete because it does not identify all persons

                                  24   or entities that own or control one or more of the plaintiffs or that may have an interest in the

                                  25   outcome of this action.

                                  26           Because Uniloc has not responded to Apple’s argument, it is not clear to the Court whether

                                  27

                                  28
                                       2
                                        It is not clear to the Court what Apple means by a “contingent interest” but as the parties appear
                                       not to dispute this aspect of the interrogatory, the Court will assume they agree on its meaning.
                                                                                           2
                                          Case 5:19-cv-01692-EJD Document 179 Filed 10/23/20 Page 3 of 3




                                   1   Uniloc agrees that the interrogatory calls for an identification of the persons or entities that own or

                                   2   control each plaintiff or whether Uniloc has a different interpretation of this aspect of the

                                   3   interrogatory. On its face, the interrogatory calls for an identification of persons that have a

                                   4   financial or contingent interest in the case. The Court observes that it will not always be the case

                                   5   that every parent company has an interest in every litigation involving its subsidiary, even if the

                                   6   subsidiary is wholly-owned.

                                   7          The Court orders Uniloc to amend its answer to this interrogatory to at least include the

                                   8   additional text proposed in its portion of the discovery dispute letter. Uniloc should make

                                   9   additional amendments if necessary to fairly address this aspect of the interrogatory.

                                  10          3.      Describe all documents related thereto
                                  11          Apple argues that Uniloc’s answer identifies no documents related to the financial or

                                  12   contingent interests that are the subject of the interrogatory.
Northern District of California
 United States District Court




                                  13          The Court agrees that Uniloc’s answer is incomplete. Uniloc must amend its response to

                                  14   describe each such document. It may describe the documents by production number or any other

                                  15   reasonable identifier.

                                  16                                                     ***

                                  17          Uniloc must serve an amended response to Interrogatory No. 12 by November 6, 2020.

                                  18   Uniloc’s amended response may be made, collectively, on behalf of all three plaintiffs, or separate

                                  19   responses may be made on behalf of each plaintiff. The Court reminds Uniloc and its counsel of

                                  20   the requirements of Rules 26(g)(1)(B) and 33(b)(3) of the Federal Rules of Civil Procedure.

                                  21          IT IS SO ORDERED.

                                  22   Dated: October 23, 2020

                                  23

                                  24
                                                                                                         VIRGINIA K. DEMARCHI
                                  25                                                                     United States Magistrate Judge
                                  26
                                  27

                                  28
                                                                                          3
